PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov
                                                                                                           
In re Patent No.:7,935,202			:
Issue Date: May 3, 2011				:
Application No.:12/559,117			:  ON PETITION
Filed: September 14, 2009			:
Attorney Docket No.  1275JW-61200

This is a decision on the renewed petition to reinstate the above-cited patent pursuant to 37 CFR 1.378(b)1, filed on June 24, 2022.

The petition is GRANTED.

The above-identified patent issued on May 3, 2011.  Therefore, the grace period in 35 U.S.C. § 41(b) for paying the 7.5-year maintenance fee expired at midnight on May 3, 2019.

The instant renewed petition under 37 CFR 1.1378(b) was filed on June 24, 2022, and is accompanied by a statement which provides additional information showing the entire period of delay was unintentional. Patentee is required to immediately inform the Office if, upon further investigation, patentee discovers that the entire delay in paying the maintenance fee was not unintentional.

The 7.5-year maintenance fee of $1,880.00 and the petition fee of $1,050.00 are of record. The above-identified patent is reinstated, accordingly. 

Questions regarding the maintenance fee due dates and payments must be directed to the Maintenance Fee Office at (571) 272-6500.  Telephone inquiries concerning this decision may be directed to the undersigned at (571) 272-3222.

/KENYA A THORNTON MCLAUGHLIN/Attorney Advisor, OPET                                                                                                                                                                                                        	


    
        
            
    

    
        1 37 CFR 1.378(b) provides:
        (b) Any petition to accept an unintentionally delayed payment of a maintenance fee must include: 
        (1) The required maintenance fee set forth in § 1.20(e) through (g); 
        (2) The petition fee as set forth in § 1.17(m); and 
        (3) A statement that the delay in payment of the maintenance fee was unintentional. The Director may require additional information where there is a question whether the delay was unintentional.